Case: 4:18-cv-01039-JAR Doc. #: 145 Filed: 12/22/20 Page: 1 of 4 PageID #: 4164




                                UNITEJ>i STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

       ROSALIND A. CLAYTON,                         )
                                                    )
                   Plaintiff,                       )
                                                    )
              V.                                    )           Case No. 4:18-CV-01039-JAR
                                                    )
       LOUIS DEJOY,                                 )
       Postmaster General                           )
       United States Postal Service, et al.,        )
                                                    )
                   Defendants.                      )

                                  MEMORANDUM AND ORDER

        This closed matter is before the Court on Plaintiff Rosalind A. Clayton's Motion for

Reconsideration. (Doc. 141 ). Defendant United States Postal Service ("USPS") has responded.

(Doc. 143). For the reasons discussed below, the motion will be denied.


I.      FACTUAL AND PROCEDURAL BACKGROUND

        Plaintiff Rosalind A. Clayton is an African American woman who worked as a Mail

Processing Clerk in the USPS' Proce~sing and Distribution Center in St. Louis Missouri. (Doc. 77

at ,r,r 1-2). On June 25, 2018, Plaintiff filed suit in this Court alleging that Defendants USPS and

American Postal Workers Union ("APWU") violated various federal statutes and discriminated

against Plaintiff on the basis of her race, gender, age, and disability status. (Doc. 1). A large portion

of Plaintiffs allegations were dismissed as either non-exhausted or time barred. (Doc. 97).

Subsequently, this Court granted summary judgment in favor of Defendants on all remaining

claims. (Docs. 139-40). Plaintiff filed the instant Motion for Reconsideration and supporting

memorandum oflaw pursuant to Fed. R. Civ. P. 59(e) on December 12, 2020. (Docs. 141-42).
Case: 4:18-cv-01039-JAR Doc. #: 145 Filed: 12/22/20 Page: 2 of 4 PageID #: 4165




II.        LEGAL STANDARD

           A district court has broad di~cretion in determining whether to grant a motion to alter or

amend judgment pursuant to Fed. R.:Civ. P. 59(e). United States v. Metro. St. Louis Sewer Dist.,

440 F.3d 930, 933 (8th Cir. 2006). :Rule 59(e) motions "serve the limited function of correcting

manifest errors of law or to present newly discovered evidence." Innovative Home Health Care v.

P.T.-0.T. Assocs. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998) (internal quotations

omitted). Rule 59(e) grants a district court the power to "rectify its own mistakes in the period

immediately following the entry of judgment." White v. New Hampshire Dep 't ofEmp 't Sec., 455

U.S. 445,450 (1982). A Rule 59(e) n:iotion to alter or amend judgment must accordingly show (1)

an intervening change in controlling law; (2) the availability of new evidence not available

previously; or (3) the need to correct a clear error of law or prevent manifest injustice. See

Bannister v. Armontrout, 807 F. Supp. 516, 556 (W.D. Mo. 1991). This Court will liberally

construe Plaintiff's prose motion for reconsideration. Estelle v. Gamble, 429 U.S. 97, 106 (1976).


III.       DISCUSSION

           Plaintiffs motion is directed toward nine different Orders by this Court. (Doc. 142 at 1).

Rule 59(e) motions must be filed within 28 days from entry of judgment, and there is "no

possibility of an extension." Banister v. Davis, 140 S. Ct. 1698, 1703 (2020) (citing Fed. R. Civ.

P. 6(b)(2) (prohibiting extensions toiRule 59(e) deadline)). Eight of the Orders Plaintiff seeks to

challenge were entered over 28 days ago, meaning Plaintiffs motion is untimely as to these Orders.

See United States v. Mask ofKa-Nefer-Nefer, 752 F.3d 737, 743 (8th Cir. 2014)("[A] district court

lacks jurisdiction over an untimely Rule 59(e) motion."). 1 Many of the Orders Plaintiff seeks to

challenge are also collateral and not final judgments susceptible to a Rule 59(e) motion. The


1
    Plaintiff's motion is time-barred as to the following Orders: Docs. 9, 11, 30, 88, 97, 102, 119, and 127.
Case: 4:18-cv-01039-JAR Doc. #: 145 Filed: 12/22/20 Page: 3 of 4 PageID #: 4166




motion is timely and properly broug°'t, however, as to this Court's granting of summary judgment
                                      :

in favor of Defendants. (Docs. 139-lfO).
                                      I
       Plaintiffs motion does not identify any change in controlling law or new evidence. Instead,

Plaintiff simply repeats allegations previously made, including that this Court has adopted a "false

narrative scheme" and that its judgment has been "procured by fraud." (Doc. 142 at 5). As to the

entry of summary judgment specifically, Plaintiff claims that the Court failed to accommodate her

medical emergency or provide sufficient time to respond to Defendants' briefing. (Id. at 11). In

fact, the Court accepted Plaintiffs lat¢ filings as operative when determining if summary judgment

was warranted. (Doc. 139 at 1 n.1 ('~Because Plaintiff is proceeding pro se and in its discretion,

this Court accepts the subsequent responses as the operative responses.")). Plaintiff also asserts

that she was "unable to conduct [her] discovery." (Doc. 142 at 10). This Court provided Plaintiff

multiple opportunities to engage in limited discovery, which Plaintiff failed to do, and only

proceeded without discovery after Plaintiff explicitly stated that the Court "should proceed to

consideration of the Motion for Summary Judgment already filed in this matter." (Doc. 138 at 1).

       Plaintiff provides no new evidence or additional support for her position, nor does she

identify any clear error of law. Instead, Plaintiff rehashes her voluminous arguments, which the

Court declines to reconsider here. "Rule 59(e) permits a court to alter or amend a judgment, but it

'may not be used to relitigate old matters, or to raise arguments or present evidence that could have

been raised prior to the entry of jud~ment."' Exxon Shipping Co. v. Baker, 554 U.S. 471,485 n.5

(2008) (quoting 11 Charles Wright & Arthur Miller, Federal Practice and Procedure § 2810.1 (2d

ed. 1995)). Because Plaintiff has simply repeated arguments previously addressed by this Court

and failed to demonstrate any manifest error of law, the motion will be denied.
Case: 4:18-cv-01039-JAR Doc. #: 145 Filed: 12/22/20 Page: 4 of 4 PageID #: 4167




      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff Rosalind A. Clayton's Motion for

Reconsideration (Doc. 141) is DENIED.



      Dated this 22nd day of December, 2020.



                                               JO   OSS
                                               U N ~ E S DISTRICT JUDGE
